If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  October 29, 2019
              Plaintiff-Appellee,

v                                                                 No. 344168
                                                                  Macomb Circuit Court
LAMONTE ODELL JOHNSON,                                            LC No. 2017-002877-FC

              Defendant-Appellant.


Before: FORT HOOD, P.J., and SAWYER and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.




                                                           /s/ Douglas B. Shapiro




                                              -1-